EXHIBIT 10.24

 

Description of Fiscal 2006 Incentive Bonus Plan

 

Pursuant to the Fiscal 2006 Incentive Bonus Plan, certain employees and
executive officers of the Company would be granted restricted stock units based
upon the achievement of certain financial milestones approved by the Board of
Directors. The amount of restricted stock units awarded would constitute up to
70% of the base salary of the employee or executive officer. The restricted
stock unit awards would have a one year vesting period, which would be
accelerated upon the achievement of additional financial milestones approved by
the Board of Directors. The aggregate value of the restricted stock units that
may be granted to executive officers pursuant to the Fiscal 2006 Incentive Bonus
Plan is approximately $870,000.